DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election without traverse of Group I (Claims 1-18) in the reply filed on 1/4/2020 is acknowledged.  Applicant has cancelled the non-elected Claims 19-26.  Therefore, the pending claims are 1-18.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted March 12, 2019, has been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites first and second flat connection lugs extend from two opposing sides of the cell pack in at least substantially perpendicular manner” but it is unclear, based on the instant disclosure, to what objects the lugs are extending “perpendicular” to.  The lugs 111 and 112 appear to be extending in the same plane as one another but from opposing ends of the battery stack.  Therefore, the metes and bounds of the claim are unclear and the claim is indefinite.  Claims 2-18 are rejected as being dependent upon a rejected base claim.
7.	Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 16 and 17 refer to the module of Claim 15 and further limit the cell carriers but Claim 15 does not recite cell carriers, and so these limitations lack antecedent basis.  To advance prosecution, the claims will be interpreted as being dependent upon Claim 14, which recites cell carriers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imhof US Patent 5,424,149.
Regarding Claims 1 and 3, Imhof discloses an energy storage module comprising a multiplicity of electrochemical cells, wherein each of the multiplicity of electrochemical cells has a first flat connection lug (current collecting lug) 2 for contacting the first electrode (positive electrode plate) 18 of the respective electrochemical cell and a second flat collection lug 2 for contacting a second electrode (negative electrode plate) 15 of the respective electrochemical cell, wherein the multiplicity of electrochemical cells is arranged in a stack formation and forms a cell pack in such a way that the first and second flat connection lugs extend from two opposing sides of the cell pack in an at least substantially perpendicular manner (see Figs 6 and 7 which show how the connection lugs 2 extend via 4 in a direction coplanar with the electrodes and extend via 14 in a direction substantially perpendicular to the direction of 4) and wherein the at least one contacting device is substantially comb-shaped and has a multiplicity of teeth (webs) 10 designed and arranged in such a way that the first connection lug 2 and the second connection lug 2 are received between two adjacent teeth 10  (meeting Claim 3) (see at least Figs 1-9 and col 1, line 64 – col 2, line 65, col 3, line 45-col 4, line 5; col 5 line 30-44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1-3, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren US Patent 1,259,193 in view of Imhof US Patent 5,424,149.
Regarding Claim 1, Ahlgren discloses an energy storage module comprising a multiplicity of electrochemical cells for storing electricity, and at least one contacting device (vertical busbar member) 9/6, wherein each of the multiplicity of electrochemical cells has a first flat connection lug (positive plate lug) 4 for contacting the first electrode of the respective electrochemical cell and a second flat collection lug (negative plate lug) 5 for contacting a second electrode of the respective electrochemical cell, wherein the multiplicity of electrochemical cells is arranged in a stack formation and forms a cell pack in such a way that the first and second flat connection lugs extend from two opposing sides of the cell pack in an at least substantially perpendicular manner (specifically in accord with the claimed invention’s example of this limitation, see Figs 4a/4b of instant disclosure) (see Figs 1-3 and the entire written description).  Ahlgren does not specifically disclose that the at least one contacting device is substantially comb-shaped and has a multiplicity of teeth designed and arranged in such a way that a first connection lug or a second connection lug can be received between or is received between two adjacent teeth.  However, Imhof 1 for electrically contacting the multiplicity of electrochemical cells, wherein each of the multiplicity of electrochemical cells has a first flat connection lug (current collecting lug) 2 for contacting the first electrode (positive electrode plate) 18 of the respective electrochemical cell and a second flat collection lug 2 for contacting a second electrode (negative electrode plate) 15 of the respective electrochemical cell, wherein the at least one contacting device 1 is substantially comb-shaped and has a multiplicity of teeth (webs) 10 designed and arranged in such a way that the first connection lug and second connection lug can be or is received between two adjacent teeth 10 via transverse slots 3 and the advantage to this configuration is that the connection between the yoke/contacting device (where the contacting device 1 is disposed transverse to a flat side of current-collecting lugs with their weld-on rims connected to the contacting device 1, which is securely welded to current collecting lugs to connect plates of the same polarity in a way that the weld is easy to produce, has high strength and low contact resistance, properties that are ensured even in the case of high vibration loads on the electrochemical storage device (see at least Figs 1-9 and col 1, line 64 – col 2, line 65, col 3, line 45-col 4, line 5; col 5 line 30-44). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the at least one contacting device of Ahlgren such that it is substantially comb-shaped and has a multiplicity of teeth such that a first or second connection lug can be received between two teeth because Imhof teaches this configuration for connecting a stack of electrochemical cells improves the simplicity, strength, and contact resistance of the weld connection between the contacting device and the lugs even in the case of high vibration loads.  
Regarding Claim 2, the energy storage module of Ahlgren modified by Imhof has two contacting devices (vertical busbar members) 6 and 9, wherein a first contacting device 6 of the two makes contact with connection lugs on a first side of the two opposing sides of the cell pack, and wherein a second 9 makes contact with connection lugs on a second side of the two opposing sides of the cell pack (see Figs 1-3 of Ahlgren).
Regarding Claim 3, each of the first and second flat connection lugs of Ahlgren modified by Imhof is received between two adjacent teeth of the at least one contacting device because in the combined configuration, each set of two teeth 10 surround a slot 3 where the lug is inserted.
Regarding Claim 13, the skilled artisan would expect that the connection lugs of Ahlgren modified by Imhof would have some flexibility (even if it is not substantial) since they are thin metal plates, particularly since the claim does not define the degree of flexibility required.  
Regarding Claim 14, the cell pack of Ahlgren has cell carriers to receive the multiplicity of electrochemical cells and arrange them in a stacked formation since Fig. 1 shows the battery jar 1 has parts within (marked by black outline boxes in the annotated figure below) that separate the cells from top and bottom edges of the jar, which enables the cells to be in a stacked formation (rather than move around).  

    PNG
    media_image1.png
    439
    524
    media_image1.png
    Greyscale

Regarding Claim 15, the opposing ends of the battery jar (in the stacking direction) of Ahlgren are considered end plates, which are provided at both ends of the electrochemical cells arranged in a stacked formation.  See Fig. 1.
Regarding Claim 18, Fig. 1 of Ahlgren shows that the energy storage module further has a module housing (battery jar) with a lid.
10.	Claim 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren US Patent 1,259,193 in view of Imhof US Patent 5,424,149, as applied to Claim 1, and further in view of Choi US PG Publication 2015/0221921.
Regarding Claims 4 and 5, Ahlgren modified by Imhof discloses the claimed energy storage module of Claim 1, the rejection of which is incorporated herein in its entirety, including at least one busbar being comb-shaped and having a multiplicity of teeth, since the contacting devices described are considered busbars.  Ahlgren modified by Imhof fails to specifically disclose that the at least one contacting device has at least one carrier, wherein the at least one carrier is comb-shaped and has a multiplicity of teeth, and that the busbar can be received or is received in the at least one carrier and can be secured or is secured thereon.  However, in the same field of endeavor of energy storage modules including a contacting device connecting a plurality of cells, Choi discloses a bus bar assembly that includes bus bars 110 fixed that is complementary in shape to a carrier (insulating portion) 120 which is formed of electrically insulative material that has a shape corresponding to the busbar whereby the busbar can be inserted into the carrier 120 (received therein) and is secured thereon, the carrier being useful to not only insulate the busbar but also able to facilitate coupling between the busbar and the terminals of the battery cells (see Figs 2-3 and paras 0068-0071).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a carrier in the contacting device of the energy storage module of Ahlgren modified by Imhof wherein the carrier is comb-shaped and has a multiplicity of teeth, like the busbar, because Choi teaches that using such a device (having 
Regarding Claim 7, the skilled artisan would understand that if the shapes of the carrier and the busbar of Ahlgren modified by Imhof and Choi are complementary such that the busbar teeth fit into portions of the carrier teeth (formed in obviousness of the shape-matching described above in the rejection of Claim 4), then this would allow the busbar to be centered in the carrier.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 8, Ahlgren modified by Imhof and Choi discloses that the busbar of the contacting device has a connection region (exterior terminal projection) 13 for the electric contacting of an electric consuming unit.  Although Ahlgren does not specifically say that the exterior terminal projections 13 are for the electric contacting of an electric consuming unit, this is seen as an intended use of which the prior art is capable. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Regarding Claim 9, Imhof discloses that the teeth 10 can be chamfered on an end (an edge side is an end) in order to facilitate insertion of the lug 5 (see at least col 4, lines 24-29).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant 
Regarding Claim 10, although Ahlgren modified by Imhof and Choi does not specifically disclose that the teeth of the at least one carrier have chamfered end regions and wherein the teeth of the at least one busbar do not extend as far as the chamfered end region of the teeth of the at least one carrier when the at least one busbar is received in the at least one carrier and/or is secured thereon, since it is obvious in light of Choi to form the carrier to receive the busbar therein with a matched shape, and secured thereon, it would have been obvious that not only would the teeth of the carrier need to be chamfered on an end to have the same shape but the teeth of the busbar would need to be shorter (not extend as far) as the teeth of the carrier in order to be possible to receive the busbar therein, especially since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claim 11, the spaces between the teeth of Ahlgren modified by Imhof and Choi are considered a multiplicity of holes and since in the modified invention, the carrier teeth are aligned with the busbar teeth, then the holes would be aligned with one another when the at least one busbar is received in the carrier and/or is secured thereon.  
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren US Patent 1,259,193 in view of Imhof US Patent 5,424,149, as applied to Claim 1, and further in view of Kim US PG Publication 2012/000941.
Regarding Claim 6, Ahlgren modified by Imhof discloses the claimed energy storage module of Claim 1, the rejection of which is incorporated herein in its entirety.  Ahlgren modified by Ihmof discloses that the at least one contacting device has a multiplicity of busbars (two busbars, one at each opposing end) but fails to specifically disclose that the multiplicity of busbars has a first multiplicity of busbars made from a first material and a second multiplicity of busbars made from a second material, wherein the first .  
12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren US Patent 1,259,193 in view of Imhof US Patent 5,424,149 and Choi US PG Publication 2015/0221921, as applied to Claim 1, and further in view of Kim US PG Publication 2012/000941.
Regarding Claim 12, Ahlgren modified by Ihmof  and Choi fails to specifically disclose a threaded plate having a plurality of holes is arranged and aligned in such a way between the at least one carrier and the at least one busbar that the holes in the threaded plate are in alignment with the holes in the carrier and the holes in the busbar.  However, Kim discloses an energy storage module wherein contacting devices (terminal connection members) are formed with a first multiplicity of busbars that are aligned and include an insulation cover, said insulating layer being threaded to include holes in alignment with the busbars in order to provide a  busbar having tuned properties since each material in each layer can be different from one another, at least because high strength material can be used and high conductivity material can be used, for example (see e.g. Figs 1-3; paras 0049-0050). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate in the multiplicity of Ahlgren modified by Ihmof and Choi a multiplicity of busbars made from a first material a second material, wherein the materials are different such that a threaded plate having a plurality of holes aligned with the rest of the busbar and the carrier because Kim teaches that using a stack of busbars having different materials allows one to incorporate different properties, such as higher conductivity and In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
13.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren US Patent 1,259,193 in view of Imhof US Patent 5,424,149, as applied to Claim 1, and further in view of Ackermann US PG Publication 2014/0363720.
Regarding Claims 15-16, Ahlgren modified by Imhof discloses the claimed energy storage module of Claim 1, the rejection of which is incorporated herein in its entirety, including the use of cell carriers, but does not discloses wherein the cell carriers have holes and wherein the end plates have associated holes which are arranged and aligned in alignment with the cell carrier holes, wherein the cell pack furthermore has a multiplicity of rods which can be passed through the holes in the cell carriers and in the end plates in order to connect these.  However, Ackerman discloses an energy storage module wherein the cell pack is secured by end plates 125, connecting rods (tie rods) 155, wherein the battery cells are held in cell carriers (half shell) 110 that enable the cells to be secured by the connecting rods in unison with the end plates since the end plates and carrier cells have associated holes that are aligned in alignment with one another (see at least Figs. 1-4; paras 0045-0051, 0058-0060, 0073-0082, 0085).  The advantage provided by this configuration of electrochemical cells is that it fixes the batteries during assembly and ensures the required bracing of the cells for the flawless functioning of the energy storage module, in addition to other advantages (see at least para 0051). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide in the energy storage module of Ahlgren modified by Ingrof cell carriers having holes and wherein the end plates have associated holes which are arranged and aligned in alignment with the cell carrier holes, wherein the cell pack furthermore has a multiplicity of rods which can be passed through the holes in the cell carriers and .
14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren US Patent 1,259,193 in view of Imhof US Patent 5,424,149 and Ackermann US PG Publication 2014/0363720, as applied to Claim 15, and further in view of Lee US PG Publication 2014/0242429.
Regarding Claim 17, Ahlgren modified by Imhof and Ackermann discloses the claimed energy storage module of Claim 15, the rejection of which is incorporated herein in its entirety, including the use of and end plate and cell carriers.  Ahlgren modified by Imhof and Ackermann fails to specifically disclose that a foam plate is in each case provided between an outer cell carrier and one of the end plates.  However, Lee discloses an energy storage module of improved safety wherein a foam insulator plate 500 is provided between an outer cell carrier and each end plate 530/531 with the advantage that these plates 500 can absorb expansion stress of the battery module in the outermost unit module cause by gas generation during charge/discharge of the module, which improves safety (see at least Figs. 2-3, para 0015, 0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide in the energy storage module of Ahlgren modified by Ingrof and Ackermann foam plates between the outer cell carriers and the end plates because Lee teaches that these foam plates can absorb expansion stress of the battery module in the outermost unit module cause by gas generation during charge/discharge of the module, which improves safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729